DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Application, Amendments and/or Claims
The amendment, filed 26 January 2022, has been entered in full. Claims 1-22 are canceled. Claims 23 is amended. New claims 26-30 are added. Claims 23-30 are pending and under examination. 
Withdrawn Objections And/Or Rejections
The objection to the disclosure, as set forth at pages 2-3 of the previous Office Action (27 July 2021), is withdrawn in view of the amendment (26 January 2022).
The rejection to claim 23 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as set forth at page 3  of the previous Office Action (27 July 2021), is withdrawn in view of the amendment (26 January 2022).
The rejection to claims 23-25 under pre-AlIA 35 U.S.C. 102(b) as being anticipated by O’Brien (US 6,268,347; published 7/31/01), as set forth at page 3-5  of the previous Office Action (27 July 2021), is withdrawn in view of the amendment and Applicant’s argument that Claim 23 does not recite SEQ ID NO:15 (26 January 2022).
The rejection to claims 23 and 24 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-7, 14-16 of U.S. Patent No. 10,010,583, as set forth at page 5-8  of the previous Office Action (27 July 2021), is withdrawn in view of the amendment, which adds  the limitation “SEQ ID NO: 7, SEQ ID NO: 8, SEQ ID NO: 12, SEQ ID NO: 34, and SEQ ID NO: 35”  (26 January 2022). 
The rejection to claims 23-25 on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10 and 11 of U.S. Patent No. 10,047,132, as set forth at page 8-9  of the previous Office Action (27 July 2021), is withdrawn in view of the amendment, which adds  the limitation “SEQ ID NO: 7, SEQ ID NO: 8, SEQ ID NO: 12, SEQ ID NO: 34, and SEQ ID NO: 35”  (26 January 2022).
The rejection to claims 23-25 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, 11, 12 and 18 of U.S. Patent No. 9,765,128, as set forth at page 10-11  of the previous Office Action (27 July 2021), is withdrawn in view of the amendment, which adds  the limitation “SEQ ID NO: 7, SEQ ID NO: 8, SEQ ID NO: 12, SEQ ID NO: 34, and SEQ ID NO: 35” (26 January 2022).

NEW CLAIM REJECTIONS/OBJECTIONS
Claim Rejections - pre-AIA  35 USC § 102(b)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


1.  Claims 23-25, 28 and 30 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by O’Brien (Reference of record US 6,268,347; published 7/31/01).
O’Brien teaches a method of alleviating neuropathic pain in a subject by administering an effective amount of an active fragment of prosaposin to the subject (abstract). O’Brien teaches the term "neuropathic pain" means pain resulting from injury to a nerve. Neuropathic pain is distinguished from nociceptive pain, which is the pain caused by acute tissue injury involving small cutaneous nerves or small nerves in muscle or connective tissue. O’Brien teaches neuropathic pain typically is long-lasting or chronic and often develops days or months following an initial acute tissue injury (column 3, lines 40-55). O’Brien teaches the method of the invention is useful in alleviating neuropathic pain resulting from a disorder of peripheral nerve, dorsal root ganglia, spinal cord, brainstem, thalamus or cortex. O’Brien teaches as used herein, the term "disorder" means any trauma, injury, disease or condition resulting in neuropathic pain. O’Brien teaches nerve compression, nerve trauma, ischemia, polyneuropathy, infarction and inflammation (column 3, line 60-column 5, line 35 and Table 1)(applies to claims 23, 24 and 28). Instant claim 28 recites treating a neurogenerative disease wherein the composition is effective at ameliorating at least one symptom from the neurodegenerative disease, but does not recite a particular neurodegenerative disease. O’Brien teaching of alleviating neuropathic pain resulting from a disorder wherein the term "disorder" means any trauma, injury, disease or condition resulting in neuropathic pain meets the limitation (applies to claim 28).
O’Brien teaches SEQ ID NO:16 as an active fragment of prosaposin. O’Brien teaches SEQ ID NO:16 can be administered to alleviate neuropathic pain (column 7, line 34-column 8, line 25 and Table 5). SEQ ID NO:16, as taught by O’Brien, is 100% identical to instant SEQ ID NO:12.  See Sequence Search Result A below (applies to claim 23). 
SEQ ID NO:16, as taught by O’Brien, is 100% identical to instant SEQ ID NO:15. Sequence search alignment results of record (previous Office Action 7/27/21; page 13) (applies to claim 28). 
O’Brien teaches pharmaceutical compositions comprising an active fragment of prosaposin. O’Brien teaches administering an effective amount of an active fragment of prosaposin intravenously, intramuscularly, intradermally, subcutaneously, intracranially, topically or orally. O’Brien teaches a pharmaceutically acceptable carrier can be administered with an active fragment of prosaposin (column 11, lines 50-60)(applies to claims 25 and 30).

2. Claim 29 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Cerami et al. (Reference of record, US 2009/0221482; published 9/3/09). 
The Examiner does not see support in provisional applications 61/319,008, 60/676,592 or application 11/913,038 or PCT/IB2006/003581 for Alzheimer’s disease, Parkinson’s disease, Huntington's disease, amyotrophic lateral sclerosis and age-related macular degeneration.
Therefore, the claimed subject matter has priority to application 13/073,275 (filed 3/28/11). If Applicant disagrees with the Examiner’s assessment, Applicant is requested to specifically point to support in provisional applications or any related application.
Cerami et al. teach an EPO peptide (SEQ ID NO:31) that is 100% identical  to instant SEQ ID NO:15. See below, Sequence Search D. The EPO peptide (SEQ ID NO:31) of Cerami et al. is also 100% identical to instant SEQ ID NOs: 7, 8 and 12.  The Examiner will provide a sequence alignment result on the instant SEQ ID NOs if requested. Cerami et al. teach administering the EPO peptide comprising SEQ ID NO:31 to treat diseases and conditions such as Alzheimer’s disease, Huntington’s disease, Parkinson’s disease and amyotrophic lateral sclerosis, age related macular degeneration, traumatic brain injury and hypoxemia (paras 0017, 0028, 0131, 0133, 0139, 0140, 0142, 0143 and 0144)(applies to claim 29).

3.  Claim 29 is are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Cerami et al. (Reference of record; 2011/0263504; published 10/27/11, priority date 1/22/08). 
The Examiner does not see support in provisional applications 61/319,008, 60/676,592 or application 11/913,038 or PCT/IB2006/003581 for Alzheimer’s disease, Parkinson’s disease, Huntington's disease, amyotrophic lateral sclerosis and age-related macular degeneration.
Therefore, the claimed subject matter has priority to application 13/073,275 (filed 3/28/11). If Applicant disagrees with the Examiner’s assessment, Applicant is requested to specifically point to support in provisional applications or any related application.
Cerami et al. teach an EPO peptide (SEQ ID NO:106) that is 100% identical to instant SEQ ID NO:15. See below, Sequence Search E. The EPO peptide (SEQ ID NO:106) of Cerami et al. is also 100% identical to instant SEQ ID NOs: 7, 8 and 12.  The Examiner will provide a sequence alignment result on the instant SEQ ID NOs if requested. 
Cerami et al. teach an EPO peptide (SEQ ID NO:274) that is 100% identical to instant SEQ ID NO:17.  See below, Sequence Search F.  Cerami et al. teach an EPO peptide (SEQ ID NO:108) that is 100% identical to instant SEQ ID NO:34.  See below, Sequence Search G.  
Cerami et al. teach administering the EPO peptide comprising SEQ ID NOs: to treat diseases and conditions such as Alzheimer’s disease, Huntington’s disease, Parkinson’s disease and amyotrophic lateral sclerosis, age related macular degeneration, traumatic brain injury and hypoxemia (paras 0021, 0500, 0502, 0515, 0517, 0523)(applies to claim 29).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.  Claims 23-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-7, 14-17 of U.S. Patent No. U.S. Patent No. 10,010,583 in view of O’Brien (US 6,268,347; published 7/31/01).
	The instant claims are drawn to a method of treating a disease, disorder or condition having an inflammatory or autoimmune component in a subject in need thereof, comprising administering to the subject a therapeutically effective amount of a pharmaceutical composition comprising a pharmaceutical acceptable carrier and an effective amount of an isolated peptide consisting of an amino acid sequence of SEQ ID NOs 7, 8, 12, 34 or 35 wherein the pharmaceutical composition is effective at ameliorating at least one symptom from at least one disease, disorder, or condition having an inflammatory or autoimmune component. The claims are further drawn to wherein the disease, disorder or condition having an inflammatory or autoimmune component is selected from the group consisting of acute cerebrovascular injury, acute spinal cord injury, acute brain injury, acute cardiovascular injury, arthritis, autoimmune disease, demyelinating disease a stroke, multiple sclerosis, a neurological injury and immune-mediated inflammation. 
	The instant claims are drawn to treating multiple sclerosis in a subject in need thereof, comprising administering a pharmaceutical composition (SEQ ID NOs: 7, 8, 12, 15, 17, 34 or 35) , wherein the composition is effective at ameliorating at least one symptom from multiple sclerosis. 
The instant claims are drawn to treating a neurodegenerative disease in a subject in need thereof, comprising administering a pharmaceutical composition (SEQ ID NOs: 7,8,12, 15, 17, 34 or 35), wherein the pharmaceutical composition is effective at ameliorating at least one symptom from the neurodegenerative disease. The claims are further drawn to wherein the neurodegenerative disease is selected from the group consisting of Alzheimer’s disease, Parkinson’s disease, Huntington’s disease, amyotrophic lateral sclerosis and age-related macular degeneration. 
	The claims of U.S. Patent No. 10,010,583 teach a method for treating an inflammatory brain disease or traumatic brain injury in a subject, comprising administering a pharmaceutical composition comprising a therapeutically effective amount of at least one isolated erythropoietin (EPO)-derived oligopeptide having an amino acid sequence selected from the group consisting of SEQ ID NO: 1, SEQ ID NO: 5, SEQ ID NO: 9, SEQ ID NO: 18, SEQ ID NO: 27, SEQ ID NO: 32, SEQ ID NO: 34, SEQ ID NO: 35, and SEQ ID NO: 37; and a pharmaceutically acceptable carrier; wherein the composition is effective in treating or alleviating the inflammatory brain disease or traumatic brain injury. The claims further teach wherein the inflammatory brain disease is multiple sclerosis, is a demyelinating disease or a chronic inflammatory brain disease. 
It is noted that some of the SEQ ID NOs: taught in the claims of U.S. Patent No. 10,010,583 are 100% identical to the instant recited SEQ ID NOs: The Examiner will provide a sequence alignment result of a particular SEQ ID NO: if requested as there are too many SEQ NOs: (i.e. instant SEQ ID NOs: 7, 8, 12, 15, 17, 34 and 35) and SEQ ID NOs: taught in the claims of U.S. Patent No. 10,010,583  (SEQ ID NOs: 1, 5, 9, 18, 27, 32, 34, 35 and 37) to list. Some sequence search alignments are of record. See previous Office Action 7/27/21 (pages 5-8 and 14-18). 
MPEP 804 B Nonstatutory Double Patenting 2(a) teaches: Those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438,441-42, 164 USPQ 619, 622 (CCPA 1970). 
In the instant case, U.S. Patent No. 10,010,583 teaches inflammatory brain disease to include multiple sclerosis, Alzheimer’s disease, Parkinson’s disease, Huntington’s disease, amyotrophic lateral sclerosis and age-related macular degeneration. 
	The claims of U.S. Patent No. 10,010,583 do not teach a particular type of administration for the pharmaceutical composition
O’Brien teaches SEQ ID NO:16 as an active fragment of prosaposin. O’Brien teaches SEQ ID NO:16 can be administered to alleviate neuropathic pain (column 7, line 34-column 8, line 25 and Table 5). SEQ ID NO:16, as taught by O’Brien, is 100% identical to instant SEQ ID NO:12. See Sequence Search Result A below SEQ ID NO:16, as taught by O’Brien, is 100% identical to instant SEQ ID NO:15. Sequence search alignment results of record (previous Office Action 7/27/21; page 13). O’Brien teaches pharmaceutical compositions comprising an active fragment of prosaposin. O’Brien teaches administering an effective amount of an active fragment of prosaposin orally, intravenously, intramuscularly, intradermally, subcutaneously, intracranially, or topically. O’Brien teaches a pharmaceutically acceptable carrier can be administered with an active fragment of prosaposin (column 11, lines 50-60). 
Although the claims at issue are not identical, they are not patentably distinct from each other.  It would have been obvious to modify a method for treating an inflammatory brain disease or traumatic brain injury in a subject, comprising administering a pharmaceutical composition, as taught in the claims of U.S. Patent No. 10,010,583, wherein the pharmaceutical composition is administered orally, intravenously, intramuscularly, intradermally, subcutaneously, intracranially, or topically, as taught by O’Brien to make the instant method. One having ordinary skill in the art would have been motivated to make such modifications and expect success because the species of inflammatory brain disease, traumatic brain injury, multiple sclerosis, or demyelinating disease, as taught in the claims of U.S. Patent No. 10,010,583, renders the genus of diseases, disorders or conditions having an inflammatory or autoimmune component  and neurodegenerative diseases, as taught in the instant claims, obvious. In addition, some of the administered peptide taught in the claims of U.S. Patent No. 10,010,583 are 100% identical to instant SEQ ID NOs. Lastly, it would be obvious for a method of treatment to have various ways of administering the pharmaceutical composition. 

2. Claims 23-28 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,047,132.
The instant claims are taught above. 
The claims of U.S. Patent No. 10,047,132 teach a method of treating a disease, disorder or condition having an inflammatory or autoimmune component in a subject in need thereof, comprising administering to the subject a therapeutically effective amount of a composition comprising an erythropoietin (EPO)-derived peptide, wherein the amino acid sequence of the EPO-derived peptide is the amino acid sequence consisting of SEQ ID NO: 1, SEQ ID NO: 3, SEQ ID NO: 7, SEQ ID NO: 9, SEQ ID NO: 11, SEQ ID NO: 12, SEQ ID NO: 15, SEQ ID NO: 17, or SEQ ID NO: 30, wherein the composition is effective at ameliorating at least one symptom from at least one disease.  The claims further teach wherein the disease, disorder, or condition having an inflammatory or autoimmune component is selected from the group consisting of an acute cerebrovascular injury, an acute spinal cord injury, an acute brain injury, an acute cardiovascular injury, an arthritis, an autoimmune disease, a demyelinating disease, a stroke, multiple sclerosis, a neurological injury, and immune-mediated inflammation. The claim further teach wherein the composition is administered by orally, buccally, parenterally, nasally, rectally and topically. 
It is noted that some of the SEQ ID NOs: taught in the claims of U.S. Patent No. 10,047,132 are 100% identical to the instant recited SEQ ID NOs: The Examiner will provide a sequence alignment result of a particular SEQ ID NO if requested as there are too many SEQ NOs: (i.e. instant SEQ ID NOs: 7, 8, 12, 15, 17, 34 and 35) and SEQ ID NOs: taught in the claims of U.S. Patent No. 10,047,132 (SEQ ID NOs: 1, 3, 7, 9, 11, 12, 15, 17 and 30) to list. Some sequence search alignments are of record. See previous Office Action 7/27/21 (pages 8-9 and 14-18).
Although the claims at issue are not identical, they are not patentably distinct from each other.  It would have been obvious to modify a method of treating a disease, disorder or condition having an inflammatory or autoimmune component in a subject in need thereof comprising administering a pharmaceutical composition wherein the composition is administered by orally, buccally, parenterally, nasally, rectally and topically, as taught in the claims of U.S. Patent No. 10,047,132 to make the instant invention. One having ordinary skill in the art would have been motivated to make such modifications and expect success because the claims of U.S. Patent No. 10,047,132 teach the same method as instant claims 23-27. Further, the species of a disease, disorder or condition having an inflammatory or autoimmune component such as an autoimmune disease, a demyelinating disease, a stroke, multiple sclerosis, a neurological injury, and immune-mediated inflammation, taught in the claims of U.S. Patent No. 10,047,132, renders neurodegenerative diseases, as taught in the instant claims, obvious. In addition, some of the administered peptide taught in the claims of U.S. Patent No. 10,047,132 are 100% identical to instant SEQ ID NOs.

3. Claims 23-28 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, 11, 12 and 18 of U.S. Patent No. 9,765,128.
The instant claims are taught above.
The claims of U.S. Patent No. 9,765,128 teach a method of treating symptoms of a disease, disorder or condition having an inflammatory or autoimmune component in a subject in need thereof, comprising administering a composition comprising at least one stabilized isolated EPO-derived peptide comprising an amino acid sequence comprising an N-terminal end and a C-terminal end and having a non- hematopoietic biological activity; and (b) maintaining the subject's red cell indices at substantially normal levels during treatment, wherein the amino acid sequence of the stabilized isolated EPO-derived peptide is selected from the group consisting of SEQ ID NO: 1, SEQ ID NO: 3, SEQ ID NO: 7, SEQ ID NO: 8, SEQ ID NO: 11, SEQ ID NO: 12, SEQ ID NO: 15, SEQ ID NO: 17, SEQ ID NO: 18, SEQ ID NO: 20, and SEQ ID NO: 30. The claims of U.S. Patent No. 9,765,128 further teach wherein the stabilized isolated EPO-derived peptide reduces clinical symptoms of at least one disease, disorder, or condition having an inflammatory or autoimmune component selected from the group consisting of an acute cerebrovascular injury, an acute spinal cord injury, an acute brain injury, an acute cardiovascular injury, an arthritis, an autoimmune disease, a demyelinating disease, and immune-mediated inflammation. The claims of U.S. Patent No. 9,765,128 further teach wherein the composition is administered orally, buccally, parenterally, nasally, rectally or topically.
	It is noted that some of the SEQ ID NOs: taught in the claims of U.S. Patent No.  9,765,128 are 100% identical to the instant recited SEQ ID NOs: The Examiner will provide a sequence alignment result of a particular SEQ ID NO: if requested as there are too many SEQ NOs: (i.e. instant SEQ ID NOs: 7, 8, 12, 15, 17, 34 and 35) and SEQ ID NOs: taught in the claims of U.S. Patent No. 9,765,128  (SEQ ID NOs: 1, 3, 7, 8, 11, 12, 15, 17, 18, 20 and 30) to list. Some sequence search alignments are of record. See previous Office Action 7/27/21 (pages 10-11 and 14-18).
	MPEP 804 B Nonstatutory Double Patenting 2(a) teaches: Those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438,441-42, 164 USPQ 619, 622 (CCPA 1970). 
In the instant case, U.S. Patent No. 9,765,128 teaches a demyelinating disease to include multiple sclerosis. 
Although the claims at issue are not identical, they are not patentably distinct from each other. It would have been obvious to modify a method of treating symptoms  of a disease, disorder or condition having an inflammatory or autoimmune component in a subject in need thereof comprising administering a pharmaceutical composition, wherein the composition is administered orally, buccally, parenterally, nasally, rectally or topically, as taught in the claims of U.S. Patent No.  9,765,128. One having ordinary skill in the art would have been motivated to make such modifications and expect success because the claims of U.S. Patent No.  9,765,128 teach a very similar method as recited in instant claims 23-27. Further, the species of a disease, disorder or condition having an inflammatory or autoimmune component such acute cerebrovascular injury, an acute spinal cord injury, an acute brain injury, a demyelinating disease and immune-mediate inflammation, as taught in the claims of U.S. Patent No. 9,765,128, renders neurodegenerative diseases, as taught in the instant claims, obvious. In addition, some of the administered peptide taught in the claims of U.S. Patent No. 9,765,128 are 100% identical to instant SEQ ID NOs.

4. Claims 23-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10-13 of U.S. Patent No. 9,345,745 in view of in view of O’Brien (US 6,268,347; published 7/31/01).
The instant claims are taught above.
The claims of U.S. Patent No. 9,345,745 teach a method for treating an inflammatory brain disease or traumatic brain injury in a subject, the method comprising: (a) providing a pharmaceutical composition comprising: (i) a therapeutically effective amount of an erythropoietin (EPO)-derived oligopeptide of JM-4 (SEQ ID NO:1); and (ii) a pharmaceutically acceptable carrier; (b) administering the pharmaceutical composition of (a) to a subject in need thereof; wherein the composition is effective in treating or alleviating the inflammatory brain disease or traumatic brain injury, wherein inflammatory brain disease is a condition selected from the group consisting of multiple sclerosis, demyelinating disease, and chronic inflammatory brain disease.
SEQ ID NO:1 taught in the claims of U.S. Patent No. 9,345,745 is 100% identical to instant SEQ ID NO:8. See below, Sequence Search Result B. This also applies to instant SEQ ID NO:7.  SEQ ID NO:1 taught in the claims of U.S. Patent No. 9,345,745 is 100% identical to instant SEQ ID NO:15. See below, Sequence Search Result C. This also applies to instant SEQ ID NO12.
MPEP 804 B Nonstatutory Double Patenting 2(a) teaches: Those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438,441-42, 164 USPQ 619, 622 (CCPA 1970). 
In the instant case, U.S. Patent No. 9,345,745 teaches chronic inflammatory brain disease to include Alzheimer's disease (AD), Parkinson's disease (PD), Huntington's disease, amyotrophic lateral sclerosis (ALS), and age-related macular degeneration (ARMD).
	The claims of U.S. Patent No. 9,345,745 do not teach a particular type of administration for the pharmaceutical composition
O’Brien teaches SEQ ID NO:16 as an active fragment of prosaposin. O’Brien teaches SEQ ID NO:16 can be administered to alleviate neuropathic pain (column 7, line 34-column 8, line 25 and Table 5). SEQ ID NO:16, as taught by O’Brien, is 100% identical to instant SEQ ID NO:12. See Sequence Search Result A below SEQ ID NO:16, as taught by O’Brien, is 100% identical to instant SEQ ID NO:15. Sequence search alignment results of record (previous Office Action 7/27/21; page 13). O’Brien teaches pharmaceutical compositions comprising an active fragment of prosaposin. O’Brien teaches administering an effective amount of an active fragment of prosaposin orally, intravenously, intramuscularly, intradermally, subcutaneously, intracranially, or topically. O’Brien teaches a pharmaceutically acceptable carrier can be administered with an active fragment of prosaposin (column 11, lines 50-60). 
Although the claims at issue are not identical, they are not patentably distinct from each other.  It would have been obvious to modify a method for treating an inflammatory brain disease or traumatic brain injury in a subject, comprising administering a pharmaceutical composition, as taught in the claims of U.S. Patent No. 9,345,745, wherein the pharmaceutical composition is administered orally, intravenously, intramuscularly, intradermally, subcutaneously, intracranially, or topically, as taught by O’Brien to make the instant method. One having ordinary skill in the art would have been motivated to make such modifications and expect success because the species of inflammatory brain disease, traumatic brain injury, multiple sclerosis, or demyelinating disease, as taught in the claims of U.S. Patent No. 9,345,745, renders the genus of diseases, disorders or conditions having an inflammatory or autoimmune component  and neurodegenerative diseases, as taught in the instant claims, obvious. In addition, the administered peptide taught in the claims of U.S. Patent No. 9,345,745 is 100% identical to instant SEQ ID NOs. 7, 8, 12 and 15. Lastly, it would be obvious for a method of treatment to have various ways of administering the pharmaceutical composition.

APPLICANT’S RESPONSE
Applicant argues that the claims of the present application have not yet been allowed and are still in prosecution, subject to possible amendment or other changes. Applicant traverses the above nonstatutory double patenting rejections at this time and reserves the right to consider submitting a terminal disclaimer upon allowance of the claims of the present application, if necessary.
	The Examiner notes that the instant nonstatutory double patenting rejections are new rejections because of the amendment. 
However, for future reference, the Examiner directs Applicant’s attention to M.P.E.P. § 804(I)(B)(1), which states:  A complete response to a nonstatutory double patenting (NSDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321  in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional.
As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. Replies with an omission should be treated as provided in MPEP § 714.03.Therefore, an application must not be allowed unless the required compliant terminal disclaimer(s) is/are filed and/or the withdrawal of the nonstatutory double patenting rejection(s) is made of record by the examiner. See MPEP § 804.02, subsection VI, for filing terminal disclaimers required to overcome nonstatutory double patenting rejections in applications filed on or after June 8, 1995. (emphasis added). Thus, rejections are maintained and are not expressly not held in abeyance.


				Conclusion
			No claims are allowed. 


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882. The examiner can normally be reached M-F 9:00-6:30 pm (alt Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       



/R.M.D/Examiner, Art Unit 1647                                                                                                                                                                                                        5/16/2022








SEQUENCE SEARCH RESULT A

This page gives you Search Results detail for the Application 16894265 and Search Result 20220131_171417_us-16-894-265-12.minpct99.rai. 



Title:          US-16-894-265-12
Perfect score:  65
Sequence:       1 SLNENITVPDTKV 13

                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
    13      65  100.0     17  6  US-09-231-159-16           Sequence 16, Appl


RESULT 13
US-09-231-159-16
; Sequence 16, Application US/09231159
; Patent No. 6268347
;  GENERAL INFORMATION:
;    APPLICANT:  O'Brien, John S.
;    TITLE OF INVENTION:  Methods of Alleviating Neuropathic Pain
;    TITLE OF INVENTION:  Using Prosaposin-Derived Peptides
;    NUMBER OF SEQUENCES:  21
;    CORRESPONDENCE ADDRESS:
;      ADDRESSEE:  Campbell and Flores
;      STREET:  4370 La Jolla Village Drive, Suite 700
;      CITY:  San Diego
;      STATE:  California
;      COUNTRY:  USA
;      ZIP:  92122
;    COMPUTER READABLE FORM:
;      MEDIUM TYPE:  Floppy disk
;      COMPUTER:  IBM PC compatible
;      OPERATING SYSTEM:  PC-DOS/MS-DOS
;      SOFTWARE:  PatentIn Release #1.0, Version #1.25
;    CURRENT APPLICATION DATA:
;      APPLICATION NUMBER:  US/09/231,159
;      FILING DATE:
;      CLASSIFICATION:
;    CURRENT APPLICATION DATA:
;      APPLICATION NUMBER:  US/09/231,159
;      FILING DATE:  05-MAR-1996
;    ATTORNEY/AGENT INFORMATION:
;      NAME:  Campbell, Cathryn A.
;      REGISTRATION NUMBER:  31,815
;      REFERENCE/DOCKET NUMBER:  P-UD 1928
;    TELECOMMUNICATION INFORMATION:
;      TELEPHONE:  (619) 535-9001
;      TELEFAX:  (619) 535-8949
;  INFORMATION FOR SEQ ID NO:  16:
;    SEQUENCE CHARACTERISTICS:
;      LENGTH:  17 amino acids
;      TYPE:  amino acid
;      TOPOLOGY:  linear
US-09-231-159-16

  Query Match             100.0%;  Score 65;  DB 6;  Length 17;
  Best Local Similarity   100.0%;  
  Matches   13;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SLNENITVPDTKV 13
              |||||||||||||
Db          5 SLNENITVPDTKV 17





SEQUENCE SEARCH RESULT B

This page gives you Search Results detail for the Application 16894265 and Search Result 20220131_171417_us-16-894-265-8.minpct99.rai. 


Title:          US-16-894-265-8
Perfect score:  49
Sequence:       1 GCAEHCSL 8

                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
    43      49  100.0     19  10  US-13-073-275A-1           Sequence 1, Appli
    

RESULT 43
US-13-073-275A-1
; Sequence 1, Application US/13073275A
; Patent No. 9345745
; GENERAL INFORMATION
;  APPLICANT: Dowling, Peter
;  TITLE OF INVENTION: METHODS FOR TREATING INFLAMMATORY DISORDERS AND TRAUMATIC BRAIN
;  TITLE OF INVENTION:INJURY USING STABILIZED NON-HEMATOPOIETIC EPO SHORT PEPTIDES
;  FILE REFERENCE: 125131.010101
;  CURRENT APPLICATION NUMBER: US/13/073,275A
;  CURRENT FILING DATE: 2011-04-22
;  PRIOR APPLICATION NUMBER: US 61/319,008
;  PRIOR FILING DATE: 2010-03-30
;  PRIOR APPLICATION NUMBER: US 11/913,038
;  PRIOR FILING DATE: 2008-08-18
;  PRIOR APPLICATION NUMBER: PCT/IB2006/003581
;  PRIOR FILING DATE: 2006-05-01
;  PRIOR APPLICATION NUMBER: US 60/676,592
;  PRIOR FILING DATE: 2005-04-29
;  NUMBER OF SEQ ID NOS: 31
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 1
;  LENGTH: 19
;  TYPE: PRT
;  ORGANISM: unknown
;  FEATURE:
;  OTHER INFORMATION: mammal
US-13-073-275A-1

  Query Match             100.0%;  Score 49;  DB 10;  Length 19;
  Best Local Similarity   100.0%;  
  Matches    8;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GCAEHCSL 8
              ||||||||
Db          1 GCAEHCSL 8



SEQUENCE SEARCH RESULT C


This page gives you Search Results detail for the Application 16894265 and Search Result 20220131_171417_us-16-894-265-15.minpct99.rai. 


Title:          US-16-894-265-15
Perfect score:  91
Sequence:       1 AEHCSLNENITVPDTKV 17

                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
    34      91  100.0     19  10  US-13-073-275A-1           Sequence 1, Appli
    
  


RESULT 34
US-13-073-275A-1
; Sequence 1, Application US/13073275A
; Patent No. 9345745
; GENERAL INFORMATION
;  APPLICANT: Dowling, Peter
;  TITLE OF INVENTION: METHODS FOR TREATING INFLAMMATORY DISORDERS AND TRAUMATIC BRAIN
;  TITLE OF INVENTION:INJURY USING STABILIZED NON-HEMATOPOIETIC EPO SHORT PEPTIDES
;  FILE REFERENCE: 125131.010101
;  CURRENT APPLICATION NUMBER: US/13/073,275A
;  CURRENT FILING DATE: 2011-04-22
;  PRIOR APPLICATION NUMBER: US 61/319,008
;  PRIOR FILING DATE: 2010-03-30
;  PRIOR APPLICATION NUMBER: US 11/913,038
;  PRIOR FILING DATE: 2008-08-18
;  PRIOR APPLICATION NUMBER: PCT/IB2006/003581
;  PRIOR FILING DATE: 2006-05-01
;  PRIOR APPLICATION NUMBER: US 60/676,592
;  PRIOR FILING DATE: 2005-04-29
;  NUMBER OF SEQ ID NOS: 31
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 1
;  LENGTH: 19
;  TYPE: PRT
;  ORGANISM: unknown
;  FEATURE:
;  OTHER INFORMATION: mammal
US-13-073-275A-1

  Query Match             100.0%;  Score 91;  DB 10;  Length 19;
  Best Local Similarity   100.0%;  
  Matches   17;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AEHCSLNENITVPDTKV 17
              |||||||||||||||||
Db          3 AEHCSLNENITVPDTKV 19






 
SEQUENCE SEARCH RESULT D


 This page gives you Search Results detail for the Application 16894265 and Search Result 20220131_171417_us-16-894-265-15.minpct99.rapbm. 



Title:          US-16-894-265-15
Perfect score:  91
Sequence:       1 AEHCSLNENITVPDTKV 17

                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     
    59      91  100.0     20  7  US-11-997-898-31           Sequence 31, Appl


RESULT 59
US-11-997-898-31
; Sequence 31, Application US/11997898
; Publication No. US20090221482A1
; GENERAL INFORMATION
;  APPLICANT: Brines, Michael
;  APPLICANT:Cerami, Anthony
;  APPLICANT:Coleman, Thomas
;  TITLE OF INVENTION: Tissue Protective Peptides and Uses
;  TITLE OF INVENTION:Thereof
;  FILE REFERENCE: 12110-002-999
;  CURRENT APPLICATION NUMBER: US/11/997,898
;  CURRENT FILING DATE: 2008-09-09
;  PRIOR APPLICATION NUMBER: PCT/US2006/031061
;  PRIOR FILING DATE: 2006-08-07
;  PRIOR APPLICATION NUMBER: 60/705,741
;  PRIOR FILING DATE: 2005-08-05
;  PRIOR APPLICATION NUMBER: 60/706,276
;  PRIOR FILING DATE: 2005-08-08
;  PRIOR APPLICATION NUMBER: 60/831,737
;  PRIOR FILING DATE: 2006-07-18
;  NUMBER OF SEQ ID NOS: 58
;  SOFTWARE: FastSEQ for Windows Version 4.0
; SEQ ID NO 31
;  LENGTH: 20
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Peptide E - a portion of the A-B loop consisting
;  OTHER INFORMATION:of a small cysteine loop and a  Beta-pleated sheet
;  OTHER INFORMATION:corresponding to EPO amino acids 28-47
US-11-997-898-31

  Query Match             100.0%;  Score 91;  DB 7;  Length 20;
  Best Local Similarity   100.0%;  
  Matches   17;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AEHCSLNENITVPDTKV 17
              |||||||||||||||||
Db          3 AEHCSLNENITVPDTKV 19




SEQUENCE SEARCH RESULT E


Title:          US-16-894-265-15
Perfect score:  91
Sequence:       1 AEHCSLNENITVPDTKV 17

                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
    38      91  100.0     19  8  US-12-863-973B-106         Sequence 106, App


RESULT 38
US-12-863-973B-106
; Sequence 106, Application US/12863973B
; Publication No. US20110263504A1
; GENERAL INFORMATION
;  APPLICANT: Cerami, Anthony
;  APPLICANT:Brines, Michael
;  TITLE OF INVENTION: TISSUE PROTECTIVE PEPTIDES AND PEPTIDE ANALOGS FOR PREVENTING AND
;  TITLE OF INVENTION:TREATING DISEASES AND DISORDERS ASSOCIATED WITH TISSUE DAMAGE
;  FILE REFERENCE: 12110-007-999
;  CURRENT APPLICATION NUMBER: US/12/863,973B
;  CURRENT FILING DATE: 2010-12-17
;  PRIOR APPLICATION NUMBER: PCT/US2009/000424
;  PRIOR FILING DATE: 2009-01-22
;  PRIOR APPLICATION NUMBER: US 61/062,012
;  PRIOR FILING DATE: 2008-01-22
;  PRIOR APPLICATION NUMBER: US 61/062,022
;  PRIOR FILING DATE: 2008-01-22
;  PRIOR APPLICATION NUMBER: US 61/062,045
;  PRIOR FILING DATE: 2008-01-22
;  PRIOR APPLICATION NUMBER: US 61/133,912
;  PRIOR FILING DATE: 2008-07-03
;  PRIOR APPLICATION NUMBER: US 61/203,890
;  PRIOR FILING DATE: 2008-12-30
;  NUMBER OF SEQ ID NOS: 308
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 106
;  LENGTH: 19
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Structural motif F, Peptide BO
US-12-863-973B-106

  Query Match             100.0%;  Score 91;  DB 8;  Length 19;
  Best Local Similarity   100.0%;  
  Matches   17;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AEHCSLNENITVPDTKV 17
              |||||||||||||||||
Db          3 AEHCSLNENITVPDTKV 19





SEQUENCE SEARCH RESULT F

This page gives you Search Results detail for the Application 16894265 and Search Result 20220131_171417_us-16-894-265-17.minpct99.rapbm. 



Title:          US-16-894-265-17
Perfect score:  57
Sequence:       1 LMENNLRRPNL 11

                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
    13      57  100.0     12  8  US-12-863-973B-274         Sequence 274, App



RESULT 13
US-12-863-973B-274
; Sequence 274, Application US/12863973B
; Publication No. US20110263504A1
; GENERAL INFORMATION
;  APPLICANT: Cerami, Anthony
;  APPLICANT:Brines, Michael
;  TITLE OF INVENTION: TISSUE PROTECTIVE PEPTIDES AND PEPTIDE ANALOGS FOR PREVENTING AND
;  TITLE OF INVENTION:TREATING DISEASES AND DISORDERS ASSOCIATED WITH TISSUE DAMAGE
;  FILE REFERENCE: 12110-007-999
;  CURRENT APPLICATION NUMBER: US/12/863,973B
;  CURRENT FILING DATE: 2010-12-17
;  PRIOR APPLICATION NUMBER: PCT/US2009/000424
;  PRIOR FILING DATE: 2009-01-22
;  PRIOR APPLICATION NUMBER: US 61/062,012
;  PRIOR FILING DATE: 2008-01-22
;  PRIOR APPLICATION NUMBER: US 61/062,022
;  PRIOR FILING DATE: 2008-01-22
;  PRIOR APPLICATION NUMBER: US 61/062,045
;  PRIOR FILING DATE: 2008-01-22
;  PRIOR APPLICATION NUMBER: US 61/133,912
;  PRIOR FILING DATE: 2008-07-03
;  PRIOR APPLICATION NUMBER: US 61/203,890
;  PRIOR FILING DATE: 2008-12-30
;  NUMBER OF SEQ ID NOS: 308
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 274
;  LENGTH: 12
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: hIL-3 AB loop derived Peptide HV
US-12-863-973B-274

  Query Match             100.0%;  Score 57;  DB 8;  Length 12;
  Best Local Similarity   100.0%;  
  Matches   11;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 LMENNLRRPNL 11
              |||||||||||
Db          2 LMENNLRRPNL 12


SEQUENCE SEARCH RESULT G

This page gives you Search Results detail for the Application 16894265 and Search Result 20220131_171417_us-16-894-265-34.minpct99.rapbm. 



Title:          US-16-894-265-34
Perfect score:  116
Sequence:       1 TTGCAEHCSLNENITVPDTKV 21

                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     
     2     116  100.0     21  8  US-12-863-973B-108         Sequence 108, App


RESULT 2
US-12-863-973B-108
; Sequence 108, Application US/12863973B
; Publication No. US20110263504A1
; GENERAL INFORMATION
;  APPLICANT: Cerami, Anthony
;  APPLICANT:Brines, Michael
;  TITLE OF INVENTION: TISSUE PROTECTIVE PEPTIDES AND PEPTIDE ANALOGS FOR PREVENTING AND
;  TITLE OF INVENTION:TREATING DISEASES AND DISORDERS ASSOCIATED WITH TISSUE DAMAGE
;  FILE REFERENCE: 12110-007-999
;  CURRENT APPLICATION NUMBER: US/12/863,973B
;  CURRENT FILING DATE: 2010-12-17
;  PRIOR APPLICATION NUMBER: PCT/US2009/000424
;  PRIOR FILING DATE: 2009-01-22
;  PRIOR APPLICATION NUMBER: US 61/062,012
;  PRIOR FILING DATE: 2008-01-22
;  PRIOR APPLICATION NUMBER: US 61/062,022
;  PRIOR FILING DATE: 2008-01-22
;  PRIOR APPLICATION NUMBER: US 61/062,045
;  PRIOR FILING DATE: 2008-01-22
;  PRIOR APPLICATION NUMBER: US 61/133,912
;  PRIOR FILING DATE: 2008-07-03
;  PRIOR APPLICATION NUMBER: US 61/203,890
;  PRIOR FILING DATE: 2008-12-30
;  NUMBER OF SEQ ID NOS: 308
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 108
;  LENGTH: 21
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Structural motif F, Peptide BQ
US-12-863-973B-108

  Query Match             100.0%;  Score 116;  DB 8;  Length 21;
  Best Local Similarity   100.0%;  
  Matches   21;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TTGCAEHCSLNENITVPDTKV 21
              |||||||||||||||||||||
Db          1 TTGCAEHCSLNENITVPDTKV 21